NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



CHRISTINA KAY BOOTH,                         )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-3787
                                             )
U.S. BANK NATIONAL ASSOCIATION,              )
as trustee, successor in interest to         )
Bank of America, National Association        )
as trustee successor by merger to            )
LaSalle Bank, National Association as        )
trustee for Washington Mutual Asset-         )
Backed Certificates WMABS Series             )
2006-HE3 Trust,                              )
                                             )
             Appellee.                       )
                                             )

Opinion filed June 28, 2019.

Appeal from the Circuit Court for Pinellas
County; Patricia Ann Muscarella, Judge.

Christina Kay Booth, pro se.

Charles E. Stoecker and William L. Grimsley
of McGlinchey Stafford, Jacksonville, for
Appellee.

PER CURIAM.

             Affirmed.

CASANUEVA, VILLANTI, and LUCAS, JJ., Concur.